Citation Nr: 0534534	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  99-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left second 
metatarsal head with traumatic arthritis of the navicular 
cuneiform, prior to February 25, 2002.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left second 
metatarsal head with traumatic arthritis of the navicular 
cuneiform, from February 25, 2002.

3.  Entitlement to a compensable rating for bilateral pes 
planus.

4.  Entitlement to a compensable rating for residuals of a 
right shoulder injury with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to October 1982.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, which denied 
higher ratings for the disabilities noted above.  In February 
2003, the veteran testified before the undersigned Acting 
Veterans Law Judge, seated at the Central Office in 
Washington DC, via videoconference hearing from the Little 
Rock RO.  In August 2003, the Board remanded these matters 
for additional development. 

At his hearing, the veteran stated that he was unable to 
work, due to his service-connected disabilities.  This raises 
a claim for entitlement to a total disability rating based on 
individual unemployability as a result of his service-
connected disabilities (TDIU), which is REFERRED to the RO 
for initial development and consideration..  

There is evidence indicating that the veteran may be raising 
an issue of service connection for a left ankle disability, 
secondary to the left foot disability.  This matter is 
REFERRED to the RO for clarification.  

The issue of entitlement to a compensable rating for 
residuals of a right shoulder injury with retained foreign 
body is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to February 25, 2002, residuals of a fracture of 
the left second metatarsal head with traumatic arthritis of 
the navicular cuneiform were manifested by tenderness to 
palpation and pain on use, and were not shown to be more than 
moderate.

2.  Beginning February 25, 2002, examiners document the onset 
of residuals that may be characterized as moderately severe, 
including bone spur formation in the area of the left foot 
injury, synovitis, pain with walking, and the use of crutches 
and a cane.  

3.  The veteran's bilateral pes planus is no more than mild.

4.  Neither the residuals of a fracture of the left second 
metatarsal head with traumatic arthritis nor the bilateral 
pes planus has presented an exceptional or unusual disability 
picture that markedly interferes with employment so as to 
render impractical the application of the regular schedular 
standards.   


CONCLUSIONS OF LAW

1.  Prior to February 25, 2002, the criteria for an 
evaluation in excess of 10 percent for residuals of a 
fracture of the left second metatarsal head with traumatic 
arthritis of the navicular cuneiform were not met.  38 
U.S.C.A. §§ 1155, 5107 (West  2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45,  4.59, Code 5284 (2005).

2.  From February 25, 2002, the schedular criteria for a 20 
percent evaluation for residuals of a fracture of the left 
second metatarsal head with traumatic arthritis of the 
navicular cuneiform have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, Code 5284 (2005). 

3.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45,  4.59, Code 5276 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In connection with these claims, the Board has reviewed all 
the relevant evidence in the appellant's claims folder, which 
includes, but is not limited to prior rating decisions; the 
appellant's contentions; service medical records; VA 
examination reports dated in April 1988, June 1992, September 
1998, and July 2002; a February 25, 2002, report of a VA 
podiatry consultation; the functional capacity examination 
performed in April 2004; and VA treatment records dated from 
the 1980s to 2004.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.  

Factual Background

Service medical records reveal that the veteran had treatment 
for bilateral pes planus.  They also show that the veteran 
fractured the second metatarsal of the left foot and sprained 
the left ankle in July 1979.  In September 1980 the veteran 
was placed on profile for residuals of a healed fracture of 
the left 1st cuneiform and some degenerative joint disease of 
the navicular.  Bony changes were noted in the cuneiform in 
1980 and 1981.  

Post service X-rays performed by VA in January 1988, revealed 
evidence of mild degenerative changes at the first cuneiform 
navicular articulation.  On VA examination in April 1988, 
there was no evidence of any significant degenerative 
arthritic changes, fracture, or dislocation.  The bone 
density and soft tissue structures were unremarkable.  There 
seemed to be some degree of flattening of the longitudinal 
arch, suggesting minimal degrees of pes planus.  Examination 
of the left foot revealed no swelling or abnormality at this 
time.  The veteran had full range of motion of the foot and 
there was no tenderness.  

In May 1988, the RO granted service connection (with 
noncompensable rating) for residuals of fracture, left second 
metatarsal head with traumatic degenerative joint disease of 
navicular cuneiform joint.  

Subsequent VA outpatient treatment records show ongoing 
treatment for left foot and ankle pain.  August 1991 X-rays 
show flattening of the longitudinal arch of each foot 
consistent with pes planus.  The bony structures appeared 
normal.  VA examination in June 1992 revealed mild pes planus 
bilaterally, with normal range of motion of the ankles.  
Subsequent records of VA outpatient treatment show that the 
veteran had chronic left ankle arthralgia and that he was 
followed in rheumatology for gout.  

In September 1992, the RO granted service connection (with a 
noncompensable rating) for bilateral pes planus.  

On VA examination in September 1998, physical examination 
revealed mild depression of the longitudinal arch.  Heel 
cords were straight, and there was a prominence along the 
medial border of the foot in the region of the 
naviculocuneiform articulation.  Light palpation of this are 
caused the veteran to withdraw in pain.  Callosities were 
reported developing in the dorsum of the interphalangeal 
articulations of the second, third, and fourth toes of both 
feet.  The impression was mild pes planus, bilateral; and 
degenerative arthritis, naviculocuneiform secondary to 
trauma, remote.  

The veteran submitted his claim for higher ratings for his 
service-connected disorders of the feet in January 1999.

VA outpatient treatment records from 1998 and 1999 show 
ongoing treatment including injections to treat the 
degenerative joint disease in the left foot.

In July 1999, the RO granted an increased rating to 10 
percent for residuals of a fracture of the left second 
metatarsal head with traumatic arthritis of the navicular 
cuneiform.  The noncompensable rating for bilateral pes 
planus was left undisturbed.  The veteran appealed.

VA physical examination of the left foot in December 2001 
revealed no swelling, no deformity, no dislocation, no 
obvious point tenderness, and good pulses.  The assessment 
was foot pain, status post fracture in the early 1980s.  In 
January 2002, the veteran was seen at the VA facility for 
osteoarthritis of the left foot, and requested that he be 
provided with a cane.  

In a January 2002 addendum, a VA physical therapist found 
that the veteran was not flat footed.  It was noted that the 
veteran had a bony protrusion of superior medial top of the 
left foot.  The examiner stated that he palpated the area and 
produced pain, but could not produce instability.  The 
veteran walked fine after the examination even though he had 
complaints of pain.  The veteran was fitted with forearm 
crutches based on the history and the bony abnormality.  The 
examiner stated that the veteran should see an orthopedic 
foot surgeon. 

The report of a February 25, 2002, VA podiatry consultation 
indicated the veteran was seen in the podiatry clinic with 
complaints of diffuse foot pain in the area of sinus tarsi as 
well as medial aspect of metatarsal joints.  Physical 
examination revealed neurovascular status was intact in the 
lower extremities.  There was no generalized or localized 
edema present in the left leg.  Pain was noted on palpation 
in the area of sinus tarsi as well as in the area of 
navicular cuneiform metatarsal articulation.  The examiner 
found a bony prominence located at the dorsal medial aspect 
of the arch of the navicular and medial cuneiform, with pain 
upon palpation at this site.  Radiographic evaluation 
revealed degenerative changes at the navicular cuneiform 
articulation with bone spur formation being present.  The 
impression was traumatic arthritis, synovitis, and bone spur 
formation.  Arthrocentesis was performed in the area of sinus 
tarsi at the level of talocalcaneal navicular cuboid 
articulation. Custom molded inserts (CMI's) were ordered to 
help support the metatarsal joint and prevent excessive 
motion at the site.  Findings on February 2002 X-rays of the 
left foot included arthritic changes noted at the joint 
between the navicular and the base of the medial cuneiform 
with some spurring.  

The veteran was seen at the VA podiatry clinic in April 2002 
for pain in the left mid tarsus related to history of 
traumatic injury.  It was noted that conservative treatment 
had been performed for years, with limited success.  The 
veteran was fitted with his CMI's in May 2002.
  
On VA examination of the joints in July 2002, the veteran 
reported complaints of pain in left foot requiring the use of 
either cane or crutches.  The pain was constant at a level of 
9 to 10.  He stated that he could only walk about a hundred 
yards before having to sit.  Weightbearing reportedly 
increased discomfort.  Physical examination revealed that the 
veteran walked with a stiff leg and protective gait on the 
left lower extremity.  A slight genu valgum deformity of 10 
degrees was noted.  The examiner noted that while there was a 
depression of the longitudinal arch, the veteran's heel cords 
were vertical.  Some prominence was noted along the medial 
border of both feet.  The left foot showed a slight increase 
in palpable prominence with a bleached-out pinkish area of 
skin over the metatarsophalangeal articulation base or close 
to the naviculocuneiform articulation.  Palpation of this 
area did not cause the veteran to withdraw in pain.  There 
was no advancement of callosities present.  The veteran was 
wearing a deep type of shoe with molded arch supports.  
Multiple films revealed depression of the longitudinal arch 
bilaterally without evidence of development of arthritic 
process in the subtalar or talocalcaneal cuboid articulation.  
The left foot showed degenerative joint changes in the 
naviculocuneiform joint.  An accessory ossicle was noted in 
the posterior tibial edge.  Soft tissues over the 
naviculocuneiform showed metallic artifacts.  The second 
metatarsal had a slight curve in the distal portion.  The 
diagnosis included bilateral, mild pes planus, and 
degenerative arthritis, naviculocuneiform, secondary to 
remote trauma to the left foot.  July 2002 X-rays left foot 
revealed mild pes planus deformities, with bones and joints 
otherwise unremarkable.  

In August 2002, the veteran was seen by a VA podiatrist for 
left ankle pain.  Prior injections noted.  Physical 
examination revealed extreme tenderness over the navicular 
tuberosity.  The veteran reported that this is where the pain 
has been ever since he was an adolescent.  The podiatrist 
found that the veteran had full subtalar motion and ankle 
motion.  Additionally, he was able to double heel raise, but 
could not single heel raise on the left due to pain.  The 
assessment was medial pathology in the area of the PTT 
insertion.
    
During his February 2003 hearing, the veteran reported left 
foot pain and swelling with limited range of motion.  He 
stated that treatment included supports, medication, 
(ibuprofen and Indocin), and injections.  He asserted that 
the feet problems interfere with his employment.  

In March 2004, the veteran was seen at the VA clinic and was 
instructed in the proper use of a standard cane.  A cane 
fitted and issued.  

In April 2004, the veteran underwent a functional capacity 
examination at the vocational capacity clinic.  The veteran 
reported a history of being service-connected for a fractured 
left ankle and toe.  He stated that he currently has problems 
walking and balancing and that he is in constant pain.  
Physical examination of the lower extremities revealed that 
range of motion and strength appeared within normal limits 
bilaterally.  The veteran had poor single leg stance heel-
ups.  Heel walking revealed good dorsiflexion.  The examiner 
noted that the veteran was very tender in the left hip.   
Significant bilateral flat feet were noted.  Deep tendon 
reflexes were observed to be absent in bilateral knees and 
ankles.  It was further noted that the veteran had an 
antalgic gait and used a cane.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Each disability must be considered in the context of the 
whole recorded history, including service medical records.  
See 38 C.F.R. § 4.2 (2005); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The current appeal ensues from a claim for increased ratings 
received in January 1999.  Although the service-connected 
feet disabilities must be considered in the historical 
context, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A.  Residuals of a fracture of the left second 
metatarsal head with traumatic arthritis of 
the navicular cuneiform.
 
The veteran is in receipt of a 10 percent rating for 
residuals of a fracture of the left second metatarsal head 
with traumatic arthritis of the navicular cuneiform under 
Diagnostic Code 5284.  Foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  38 C.F.R. § 4.71a, Code 5284.  

Prior to February 25, 2002, the residuals of a fracture of 
the left second metatarsal head with traumatic arthritis of 
the navicular cuneiform were no more than mild or moderate.  
In January 1988, the degenerative changes were described as 
mild or minimal.  In April 1988 there was no evidence of any 
significant degenerative arthritic changes, and bone density 
and soft tissue structures were unremarkable.  There was no 
swelling or abnormality and the veteran had full range of 
motion of the foot without tenderness.  In August 1991, X-
rays revealed that the bony structures appeared normal.  In 
1998 the examiner noted a prominence in the region of the 
naviculocuneiform articulation that was painful to palpation.  
(The 10 percent rating for "moderate" symptoms was granted 
from 1998.)  In December 2001, physical examination of the 
left foot revealed no swelling, no deformity, no dislocation, 
and no obvious point tenderness.  While the veteran was 
fitted with forearm crutches by a physical therapist in 
January 2002, objective findings of increased symptomatology 
were not shown on the report of that treatment.  Prior to 
February 25, 2002, a rating in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.71(a), Diagnostic Code 5284.    

It is not until the February 25, 2002 report from a VA 
podiatrist that increased symptoms, including actual bone 
spur formation and synovitis, were documented.  These 
findings, coupled with the podiatrist's determination to 
treat the condition more aggressively (with arthrocentesis 
and custom molded inserts), and the physical therapist's 
decision to issue crutches, indicate that the symptoms had 
progressed.  As such, the Board finds that from February 25, 
2002, the residuals of a fracture of the left second 
metatarsal head with traumatic arthritis of the navicular 
cuneiform more nearly approximate the criteria for an 
increased, 20 percent, rating for "moderately severe" foot 
injury residuals.  See 38 C.F.R. § 4.71a, Code 5284.   

Thus, it is the Board's judgment that the disability picture 
from February 25, 2002, more nearly approximates the 
moderately severe foot injury required for a 20 percent 
rating.  Hence, a question as to which of two evaluations to 
apply (10 percent or 20 percent) is presented, and a 20 
percent rating is warranted.  38 C.F.R. § 4.7.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board has also considered whether a higher evaluation (in 
excess of 10 percent prior to February 25, 2002, and in 
excess of 20 percent from February 25, 2002) is warranted on 
the basis of functional loss due to pain.  In this regard, it 
is noted that the veteran's assessments have included foot 
pain.  However, his subjective complaints of pain have 
already been contemplated in the criteria of Diagnostic Code 
5284.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the veteran is 
most appropriately evaluated at the 10 percent rate prior to 
February 25, 2002, and at a 20 percent rate from February 25, 
2002.  As the preponderance of the evidence is against higher 
ratings, the claim, the benefit-of-the-doubt does not apply.  
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  
   
B.  Bilateral pes planus 

The RO has evaluated the veteran's bilateral pes planus as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Pursuant to Diagnostic Code 5276, a noncompensable disability 
rating is warranted when the pes planus is mild and symptoms 
are relieved by a built-up shoe or arch support.  A 
disability rating of 10 percent is warranted for bilateral 
moderate flatfoot with the weight bearing line over or medial 
to the great toe, inward bowing of the tendo- Achilles, and 
pain on manipulation or use of the feet.  A 30 percent 
evaluation is warranted for bilateral unilateral severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced, bilateral pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo-Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

The Board finds that the criteria for a compensable rating 
for the veteran's pes planus have never been met.  Review of 
the medical evidence shows that the veteran's bilateral pes 
planus has nearly always been described as "mild" or 
"minimal".  In April 1988, it was noted that there was some 
degree of flattening of the arch, suggesting minimal degrees 
of pes planus.  VA examination in June 1992 revealed mild pes 
planus.  The impression on a September 1998 VA examination 
included mild pes planus. In January 2002, the physical 
therapist went so far as to say that the veteran was not 
flat-footed.  In July 2002, the diagnosis included bilateral 
mild pes planus.  It was only on the April 2004 functional 
capacity examination that the veteran's pes planus was 
described other than mild or minimal.  The examiners there 
noted "significant bilateral flat feet", but did not report 
as to any symptomatology that would show the veteran's 
bilateral pes planus was more than mild.  Findings regarding 
the feet on the functional capacity examination (and on other 
examinations of record), pertain largely to symptomatology 
involving the left foot fracture residuals, which are rated 
separately and addressed above.  Additionally, records reveal 
that the veteran was issued crutches and a cane for his the 
service-connected left foot fracture residuals and not for 
his bilateral pes planus.  

While the veteran's bilateral pes planus has been reported to 
cause some pain and it has been treated with shoe inserts, 
the evidence does not show that the symptoms of pes planus 
are more than mild.  There has been never been any indication 
that the weightbearing line is over or medial to the great 
toe, or that there is inward bowing of the tendo Achilles.  
Without a showing of more severe symptomatology, a 
compensable scheduler rating for bilateral pes planus is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Furthermore, as the evidence does not show that the veteran's 
bilateral pes planus result in functional loss due to pain, a 
compensable rating is not warranted on that basis.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 
4.40, 4.45.  Accordingly, the Board concludes that a 
noncompensable rating under Diagnostic Code 5276 is the most 
appropriate evaluation for the veteran's service-connected 
bilateral pes planus.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz, supra; Gilbert, supra.  

C.  Extraschedular 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2005).  The veteran 
contends that his foot disabilities interfere with his 
ability to engage in employment.  However, the rating 
schedule is not inadequate, as there are higher ratings 
provided for both foot disabilities.  In addition, there is 
no medical evidence that either disability has caused marked 
interference with employment, or necessitated any periods of 
hospitalization during this lengthy appeal period.  In this 
regard, the veteran's complaints reported in medical 
treatment records do not constitute medical evidence.  See 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  The veteran's 
complaints of pain have not been accompanied by objective 
signs of pathology, such as would cause more interference 
with employment than reflected by the schedular evaluations.  
Thus, the evidence does not present an exceptional or unusual 
disability picture that markedly interferes with employment 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board concludes that the 
veteran is adequately compensated by application of regular 
schedular standards and that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Here, the Board finds 
that the notice mandates of the VCAA are met.  

The claims were considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claims.  A letters from the RO in May 2004 
informed the appellant of his and VA's responsibilities in 
claims development, and specifically informed him of the type 
of evidence that was needed to establish each of his claims.  
This letter, the July 1999 rating decision, an October 1999 
statement of the case (SOC), supplemental SOCs (SSOCs) dated 
in August 2000, August 2002, and February 2005, the August 
2003 2004 Board remand, and discussion during the February 
2003 videoconference hearing all notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why the benefits sought were not granted to the veteran's 
satisfaction.  

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claims were 
readjudicated after substantially full notice was given.  See 
the February 2005 SSOC.  The veteran has had ample 
opportunity to respond, and thus is not prejudiced by any 
notice timing defect.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The RO's May 2004 did not specifically tell the claimant to 
provide any relevant evidence in his or her possession.  
However, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the February 2005 SSOC, and the May 2004 
letter did advise him to submit or to notify VA of any other 
information or evidence that he thinks would support his 
claims.  Additionally, VA correspondence, the SOC, and the 
SSOCs specifically advised him of the type of evidence he 
needed to submit to establish his claims, asked him to assist 
in obtaining any outstanding medical records, and asked him 
to identify any other evidence or information supporting his 
claims.  Together, these notices were equivalent to advising 
the veteran to submit everything he had pertinent to the 
claims.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran is not prejudiced by the Board's proceeding without 
any further notice; further notice would serve no useful 
purpose, as the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices. 

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service treatment the 
veteran received for the claimed problems.  He was examined 
for problems regarding the feet in September 1998 and July 
2002.  Ongoing outpatient treatment records since 2002 have 
been added to the claims file.  Additionally, the veteran 
underwent a full functional capacity examination in April 
2004 which identified the nature and severity of all the 
veteran's current disabilities, including his service-
connected disorders of the feet.  The veteran has not 
indicated that the feet problems have grown worse since April 
2004.  Providing yet another examination at this time would 
be redundant and would only serve to delay adjudication of 
these claims further.  At his February 2003 videoconference 
hearing the veteran indicated that there may be additional 
records of ongoing treatment.  In the August 2003 Remand, the 
Board specifically requested that the RO obtain any 
outstanding records from the No. Little Rock VA Medical 
Center.  Additional records have since been obtained and 
added to the claims file.  

The Board notes the records indicate that the veteran has 
applied for benefits from the Social Security Administration 
for numerous disabilities (service-connected and otherwise).  
These records have not been obtained.  However, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  In this case, the claims file already contains 
the April 2004 functional capacity examination report 
conducted for SSA, and other records requested by SSA.  Post-
service records from the Social Security Administration would 
not provide any more detail as to the veteran's disabilities 
than has already been provided in the functional capacity 
examination, and it appears that SSA used the records from VA 
for its determination.  There is no point, then, in delaying 
resolution of this case to obtain records that would clearly 
have no bearing on the outcome of the claim.

The veteran has been asked to identify any additional foot 
treatment received and to submit any medical statements 
regarding his conditions.  He has not identified any 
pertinent evidence outstanding.  VA's assistance obligations 
are also met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).



ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the left second metatarsal head with traumatic arthritis 
of the navicular cuneiform prior to February 25, 2002, is 
denied.

An increased rating to 20 percent for residuals of a fracture 
of the left second metatarsal head with traumatic arthritis 
of the navicular cuneiform from February 25, 2002, is 
granted, subject to the regulations governing payment of 
monetary awards.

A compensable rating for bilateral pes planus is denied.


REMAND

The veteran is service-connected for the residuals of a right 
shoulder injury with retained foreign bodies.  Disability due 
to this disorder has been rated as non-compensable from 
January 1992 under Diagnostic Code 7805 (for evaluating 
scars).  

On VA examination in July 2002, the veteran stated that his 
right arm and shoulder give out and will cramp.  He reported 
that the original injury involved a metal fragment pertaining 
the soft tissues of the right shoulder area at the anterior 
edge of the distal portion of the deltoid.  The veteran 
stated that the fragment was left in place and surgery was 
deferred.  The veteran reported pain in the area that he 
rated to a level of 10 on a bad day, and otherwise at 7 or 8.  
Physical examination revealed complete range of motion and a 
small scar at the anterior inferior border of the deltoid 
representing the entrance mark of the foreign body.  Muscular 
cramping and weakness were not demonstrated during the 
examination.  X-rays of the shoulder revealed a small area of 
metallic-appearing density in the distal deltoid fold area, 
with an artifact noted in the posterior axillary fold, and no 
pathological process within the shoulder joint.  During his 
February 2003 hearing, the veteran reported diminished 
strength on the right side.  Physical examination during an 
April 2004 functional capacity test revealed that the veteran 
had decreased strength in right shoulder internal rotation 
and elbow extension. 

In light of the complaints of right shoulder symptomatology 
beyond the scar, and the findings of decreased right shoulder 
strength on the recent April 2004 functional capacity test, a 
new examination is indicated.  The examiner should be asked 
to identify the nature and severity of all symptomatology 
(both muscular and scar-related) resulting from the residuals 
of a right shoulder injury with retained foreign body.

Accordingly, this matter is REMANDED for the following:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  

2.  The RO should also arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
current severity of all symptomatology 
(both muscular and scar-related) 
resulting from the residuals of a right 
shoulder injury with retained foreign 
body.  Prior to the examination, the 
examiner should review the veteran's 
claims specifically noting the medical 
evidence reported above. The examiner 
should indicate whether the residuals of 
the service-connected right shoulder 
injury involving the retained foreign 
body include any loss of functionality of 
the right shoulder or arm.  All findings 
are to be reported in detail.  The 
examiner should also thoroughly describe 
scar, noting whether it is tender or 
painful or involves more than surface 
tissue.  The clinical findings must be 
reported in detail.  The examiner should 
be asked to explain the rationale for any 
opinion given.  

3.  The RO should then readjudicate the 
claim for a compensable rating for the 
residuals of the right shoulder injury.  
The review of the skin disability rating 
must encompass consideration of both the 
old and (from August 30, 2002) the new 
criteria for rating skin disorders.  If 
additional disability (beyond scarring) 
to the right shoulder is shown, the RO 
should consider whether such disability 
should be rated under another 
appropriated Diagnostic Code.  See 
Esteban v. Brown, 
6 Vet. App. 259 (1994).  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. D. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


